IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00067-CR
                                No. 10-10-00068-CR

SHERYL MARIE FANNIN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 413th District Court
                            Johnson County, Texas
                      Trial Court Nos. F40482 and F40952


                        MEMORANDUM OPINION


      Sheryl Marie Fannin appealed the trial court’s judgments revoking her

community supervision but has now filed motions requesting this Court to dismiss the

appeals. Fannin personally signed the motions to dismiss.

      Accordingly, the appeals are dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed May 12, 2010
Do not publish
[CR25]




Fannin v. State                            Page 2